Name: Commission Regulation (EEC) No 1634/87 of 11 June 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 87 Official Journal of the European Communities No L 152/21 COMMISSION REGULATION (EEC) No 1634/87 of 11 June 1987 1 fixing the amount of the subsidy on oil seeds been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 1552/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied only on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 (12) and Article 12 of Council Regulation (EEC) No 476/86 (13) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal. 3 . The amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed will, however, be confirmed or replaced as from 12 June 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marke ­ ting year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed will be confirmed or replaced as from 12 June 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 12 June 1987. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. O OJ No L 133, 21 . 5 . 1986, p . 8 . 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 44, 13 . 2 . 1987, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 .M OJ No L 146, 31 . 5. 1986, p. 25. 0 OJ No L 133, 21 . 5 . 1986, p. 12. ( ») OJ No L 133, 21 . 5. 1986, p . 14 . O OJ No L 57, 27. 2. 1987, p . 38 . (10) OJ No L 144, 4. 6 . 1987, p . 22. (") OJ No L 266, 28 . 9 . 1983, p. 1 . (&gt; 2) OJ No L 53, 1 . 3 . 1986, p. 47. (13) OJ No L 53, 1 . 3 . 1986, p. 51 . No L 152/22 Official Journal of the European Communities 12. 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month (') 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) : I I I  Spain 0,610 0,100 0,100 0,100 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 * 0,000 0,000  Other Member States 35,944 29,571 29,415 29,259 29,104 28,948 2. Final aids : \ l 1 (a) Seed harvested and processed in : I I  Federal Republic of Germany l \ (DM) 86,71 71,59 71,24 70,98 70,62 70,57  Netherlands (Fl) 97,70 80,67 80,26 79,96 79,55 79,46  BLEU (Bfrs/Lfrs) 1 678,1 1 1 378,87 1 371,48 1 363,47 1 356,13 1 343,94  France (FF) 245,49 199,47 198,01 196,33 195,12 194,59  Denmark (Dkr) 302,68 247,90 246,52 245,14 243,77 240,61  Ireland ( £ Irl) 26,934 21,852 21,715 21,549 21,415 21,202  United Kingdom ( £) 20,343 16,172 16,050 15,929 15,808 15,562  Italy (Lit) 53 389 43 425 43 036 42 905 42 645 ¢ 42 135  Greece (Dr) 3 384,78 2 553,33 2 498,44 2 456,71 2 429,30 2 334,84 (b) Seed harvested in Spain and \ I II processed : Il\ I I  in Spain (Pta) 88,94 14,58 14,58 14,58 14,58 14,58  in another Member State (Pta) 4 205,03 3 365,30 3 313,43 3 276,25 3 250,80 3 171,92 (c) Seed harvested in Portugal and IIIl\ || processed : IIIl Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 034,81 4 028,39 3 966,03 3 926,54 3 897,99 3 825,14 (*) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 12. 6. 87 Official Journal of the European Communities No L 152/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month (') 3rd month (') 4th month (*) 5th month (') 6th month (') 1 . Gross aids (ECU): \  Spain 1,860 2,600 2,600 2,600 2,600 2,600  Portugal 1,250 2,500 2,500 2,500 2,500 2,500  Other Member States 37,194 32,071 31,915 31,759 31,604 31,448 2. Final aids : \ l \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 89,70 77,56 77,21 76,95 76,59 76,54  Netherlands (Fl) 101,07 87,39 86,98 86,68 86,28 86,19 \  BLEU (Bfrs/Lfrs) 1 736,70 1 496,05 1 488,66 1 480,65 1 473,31 1 461,12  France (FF) 254,37 217,22 215,76 214,09 212,88 212,34  Denmark (Dkr) 313,36 269,26 267,88 266,50 265,13 261,97  Ireland ( £ Irl) 27,913 23,809 23,671 23,506 23,372 23,159  United Kingdom ( £) 21,127 17,740 17,618 17,497 17,376 17,130  Italy (Lit) 55 313 47 273 46 884 46 753 46 493 45 983  Greece (Dr) 3 530,63 2 845,02 2 790,12 2 748,40 2 720,99 2 626,53 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 271,19 379,07 379,07 379,07 379,07 379,07  in another Member State (Pta) 4 387,28 3 729,80 3 677,93 3 640,75 3 615,29 3 536,41 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 379,54 379,54 379,54 379,54 379,54  in another Member State (Esc) 5 224,58 4 407,92 4 345,57 4 306,08 4 277,52 4 204,67 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 152/24 Official Journal of the European Communities 12. 6 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,720 0,000 41,764 1,720 0,000 41,608 3,440 0,000 37,350 3,440 0,000 37,272 3,440 0,000 37,272 2. Final aids : \ \ (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 100,78 113,56 1 949,62 284,94 351,55 . 31,259 23,570 61 974 3 908,02 100,42 113,15 1 942,24 283,73 350,17 31,124 23,448 61 711 3 855,26 90,33 101,76 1 742,33 252,74 313,60 27,731 20,670 54 916 3 285,68 90,26 101,68 1 737,92 251,61 312,91 27,628 20,610 54 935 3 255,65 90,26 101,68 1 737,92 251,61 312,91 27,628 20,610 54 935 3 255,65 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 250,77 3 976,61 250,77 3 951,37 501,54 3 539,38 501,54 3 513,29 501,54 3 513,29 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 490,70 6 280,08 0,00 6 455,57 6 246,08 0,00 5 725,29 5 539,51 0,00 5 697,68 5 512,79 0,00 5 697,68 5 512,79 3 . Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 3 926,71 6 249,26 3 897,84 6 213,02 3 485,85 5 506,44 3 459,76 5 479,72 3 458,05 5 478,67 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV r Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,073970 2,068620 2,063350 2,058130 2,058130 2,042890 Fl 2,336570 2,333540 2,330490 2,327390 2,327390 2,318470 Bfrs/Lfrs 42,998400 42,999200 43,006000 43,018700 43,018700 43,070600 FF 6,934720 6,943330 6,953040 6,964520 6,964520 6,998590 Dkr 7,807750 7,824910 7,844270 7,862980 7,862980 7,924330 £ Irl 0,774842 0,777742 0,780507 0,783065 0,783065 0,789713 £ 0,700150 0,701959 0,703524 0,704907 0,704907 0,708774 Lit 1 501,97 1 506,52 1 511,11 1 515,43 1 515,43 1 528,80 Dr 155,10800 157,11800 158,94000 160,76200 160,76200 165,59300 Esc 161,92700 163,12100 164,20600 165,88200 165,88200 169,12000 Pta 144,55400 145,48500 146,47500 147,31400 147,31400 150,09400